Citation Nr: 0334900	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of 
splenectomy due to echinococcal cyst of the spleen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to March 
1970.  He served in the Republic of Vietnam from March 1969 
to March 1970.  This case comes before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
VA that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

38 C.F.R. § 3.159(b)(1) (2003) recently was invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  But the provision 
of the VCAA codified at 38 U.S.C.A. § 5301(a) requires that 
the appellant be provided a year to respond.  In its November 
2001 VCAA letter, the RO, acting pursuant to the invalidated 
regulation, told the veteran that if it did not receive 
additional information or evidence within 30 days, it would 
decide the claim based on the evidence then in its possession 
and any VA examinations or medical opinions.  This case must 
therefore be remanded to give the veteran proper notice and 
sufficient time to respond per the PVA holding, as well as 
for additional actions in accordance with the VCAA.

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  In a July 2002 
letter, B. Kang, M.D., noted that the veteran's swollen 
spleen could have been caused by infectious diseases such as 
malaria or parasitic disease.  In a December 1985 letter, S. 
Silver, M.D., stated that the veteran's echinococcal cyst 
"stemmed certainly from his years in Vietnam."  Similarly, 
the September 1985 CT scan report of K. Jewel, M.D., 
indicated that the cyst was of "long standing duration."  

In light of these medical opinions, a VA medical opinion 
should be obtained to assist in determining whether the 
veteran's cyst is related to his service in Vietnam.  
38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed.  In particular, 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied in accordance with the 
recent PVA decision, as well as any other 
applicable legal precedent.

2.  The RO must request that Dr. Kang 
provide the medical bases and supporting 
authority for his opinion that the 
veteran's swollen spleen could have been 
caused by infectious diseases such as 
malaria or parasitic disease.  The RO 
must also request that Dr. Silver provide 
the medical bases and supporting 
authority for his opinion that the 
veteran's echinococcal cyst "stemmed 
certainly from his years in Vietnam."  
Additionally, the RO must also request 
that Dr. Jewel provide the medical bases 
and supporting authority for his opinion 
that the veteran's echinococcal cyst was 
of long standing duration.  

3.  Additionally, all pertinent 
examination and treatment records of Drs. 
Kang and Silver regarding the veteran 
should be obtained and associated with 
the claims file.  The complete records of 
the veteran's hospitalization at 
Montclair Community Hospital, for which 
Dr. Kang was listed on the January 1985 
discharge summary as the attending 
physician, should also be obtained.

4.  After all additional evidence is 
obtained, the case should then be 
referred for an opinion by an appropriate 
VA specialist(s) as to the etiology of 
the documented echinococcal cyst.  The 
claims file must be made available to and 
reviewed by the reviewer.  The examiner 
should render an opinion as to whether 
it is at least as likely as not that the 
cyst is related to the veteran's service 
in Vietnam, or to any incident therein.  
If the reviewer cannot render an opinion 
without resort to speculation, it should 
be noted.  The opinions of Drs. Kang, 
Silver, and Jewel as to the etiology of 
the echinococcal cyst should be reviewed 
and any inconsistencies between those 
opinions and the opinion of the VA 
physician should be explained.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.  

5.  The RO should readjudicate the claim.  
If it continues to be denied, the veteran 
and his representative should be issued a 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with the time imitation set 
forth under 38 U.S.C.A. § 5103.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

